     Case 2:20-cv-02348-SVW-KS Document 20 Filed 05/15/20 Page 1 of 2 Page ID #:196

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                      5/15/2020
    Case No.     2:20-cv-02348-SVW-KS                                                        Date

                 Ara Malakian v. Geico Casualty Insurance Company et al
    Title




    Present: The Honorable       STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                       Paul M. Cruz                                                            N/A
                       Deputy Clerk                                              Court Reporter / Recorder
               Attorneys Present for Plaintiffs:                             Attorneys Present for Defendants:
                             N/A                                                               N/A
    Proceedings:              ORDER DENYING PLAINTIFF’S MOTION TO REMAND [15]


         Plaintiff Ara Malakian’s (“Plaintiff”) motion to remand is DENIED. Geico’s Notice of Removal
in this action on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332 was defective, because it
failed to affirmatively allege Plaintiff’s citizenship. See Kanter v. Warner-Lambert Co., 265 F.3d 853,
857 (9th Cir. 2001) (“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.”) While Geico’s
Notice of Removal was facially defective, the Court cannot ignore Plaintiff’s Reply brief and supporting
declaration, both of which assert that Plaintiff is not a citizen of the United States. See Dkt. 17 at 6; Dkt.
17-1 at 2; see also Cohn v. Petsmart, Inc., 281 F.3d 837, 840 n.1. (9th Cir. 2002) (court are permitted to
consider evidence and arguments made in later briefings and affidavits when assessing an otherwise
defective notice of removal in the remand context). Complete diversity exists in lawsuits between
foreign citizens and citizens of the United States. See 28 U.S.C. § 1332(a)(2).1 Additionally, Plaintiff
does not dispute, given the allegations in his Complaint establishing that he seeks payment of at least
$85,000 in uninsured motorist benefits allegedly owed by Geico, that the amount in controversy
requirement of $75,000 to create federal diversity jurisdiction is satisfied here. 28 U.S.C. § 1332(a).

        Plaintiff’s argument that Geico has not adequately factually supported its assertion that it is a
citizen of Maryland was inappropriately raised for the first time in its Reply brief. Dkt. 17 at 6.
1
  An exception to this rule exists when a foreign citizen is a permanent resident of the United States domiciled in the same
state as the opposing party, but Plaintiff has not asserted that he is a permanent resident domiciled in the same state as Geico
(Maryland). 28 U.S.C. § 1332(a)(2).




                                                                                                                   :
                                                                        Initials of Preparer
                                                                                                    PMC

                                                  CIVIL MINUTES - GENERAL                                              Page 1 of 2
  Case 2:20-cv-02348-SVW-KS Document 20 Filed 05/15/20 Page 2 of 2 Page ID #:197

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       5/15/2020
Case No.     2:20-cv-02348-SVW-KS                                              Date

             Ara Malakian v. Geico Casualty Insurance Company et al
Title



Jurisdictional challenges to removal can be either “facial” or “factual”, depending on whether Plaintiff is
challenging the sufficiency of Defendant’s allegations, presuming their truth, to invoke federal
jurisdiction (a facial challenge) or challenging the truth of Defendant’s jurisdictional allegations (a
factual challenge). See Leite v. Crane Co., 749 F.3d 1117, 1121-22 (9th Cir. 2014) (explaining that
challenges to removal jurisdiction should be governed within the same framework as Fed. R. Civ. P.
12(b)(1) challenges to subject matter jurisdiction). Plaintiff’s Motion to Remand did not initially raise a
“factual” challenge with regard to Geico’s Maryland citizenship, and Plaintiff cannot make such an
argument for the first time in a Reply brief, without giving Geico a chance to respond with appropriate
evidence in its Opposition. Accordingly, the Court finds that Geico’s factual allegations in the Notice of
Removal alleging that it was incorporated in Maryland and has its principal place of business in that
state are sufficient to survive a “facial” challenge to federal jurisdiction. Dkt. 1 at 3. As discussed above,
Plaintiff’s own admissions in his Reply brief regarding his own citizenship establish that complete
diversity exists, because it cures the “facial” defect in Geico’s Notice of Removal regarding Plaintiff’s
citizenship.

        Therefore, despite Geico’s previously defective Notice of Removal, the Court concludes that
diversity jurisdiction exists in this case given the record before it. Plaintiff’s motion to remand is
DENIED. The Court sets a bench trial in this case for October 6th, 2020, at 9:00 a.m., with a pretrial
conference on September 28, 2020, at 3:00 p.m.




                                                                                                   :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                     Page 2 of 2
